              Case 2:17-cr-00155-MCE Document 171 Filed 04/01/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-155-MCE
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING CHANGE OF
13                           v.                           PLEA HEARING; ORDER
14   PABLO VARGAS,                                        DATE: March 25, 2021
                                                          TIME: 10:00 a.m.
15                                 Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                                BACKGROUND

18          On August 31, 2017, a grand jury indicted the defendant, Pablo Vargas, for violations of 21

19 U.S.C. §§ 846, 841(a)(1), Conspiracy to Distribute Methamphetamine and Cocaine (Count One), 21
20 U.S.C. § 841(a)(1), Possession With Intent to Distribute Methamphetamine (Count Two). This matter

21 was set for a change of plea before this Court on March 25, 2021.

22          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

23 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

24 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

25 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

26 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

27 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

28 § 15002(b)(2).

       STIPULATION REGARDING HEARING                       1
30
             Case 2:17-cr-00155-MCE Document 171 Filed 04/01/21 Page 2 of 5


 1          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 2 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 3 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 4 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 5 functioning of the federal courts generally.”

 6          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 7 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

 8 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

 9 in person without seriously jeopardizing public health and safety.”

10          In order to authorize felony pleas or hearings by remote means, however, the CARES Act—as

11 implemented by General Order 620—also requires district courts in individual cases to “find, for

12 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

13 serious harm to the interests of justice.” General Order 620 further requires that the defendant consent

14 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

15 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

16 teleconference.

17                                                 STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     The Governor of the State of California declared a Proclamation of a State of Emergency

21 to exist in California on March 4, 2020.

22          2.     On March 13, 2020, the President of the United States issued a proclamation declaring a

23 National Emergency in response to the COVID-19 pandemic.

24          3.     In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

25 other public health authorities have suggested the public avoid social gatherings in groups of more than

26 10 people and practice physical distancing (within about six feet) between individuals to potentially

27 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact and

28 vaccines have not been widely distributed to the general population.

      STIPULATION REGARDING HEARING                     2
30
              Case 2:17-cr-00155-MCE Document 171 Filed 04/01/21 Page 3 of 5


 1          4.      On March 17, 2020, this Court issued General Order 611, noting the President and

 2 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

 3 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

 4 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

 5 commence before May 1, 2020.

 6          5.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

 7 in the Eastern District of California to the public. It further authorized assigned district court judges to

 8 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

 9 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

10 pandemic.

11          6.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

12 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

13 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

14 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

15 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

16 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

17 district judges; two of those positions are currently vacant and without nominations). The report further

18 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

19 guidance regarding gatherings of individuals.
20          7.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

21 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

22          8.      On May 13, 2020, General Order 618 issued, continuing court closures until further

23 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

24          9.      General Order Nos. 613, 614, 615, 616, 620, 621, 624 have also issued and made findings

25 and implementing temporary emergency procedures in response to the COVID–19 crisis, and these

26 General Orders either remain in effect or have been superseded by a subsequent General Order

27 extending their provisions, with General Order 624 having expired on December 29, 2020. On

28 January 4, 2021, General Order 628 issued, authorizing further continuances of hearings and exclusions

       STIPULATION REGARDING HEARING                      3
30
              Case 2:17-cr-00155-MCE Document 171 Filed 04/01/21 Page 4 of 5


 1 under the Speedy Trial Act for another 90 days unless terminated earlier.

 2          10.     Given these facts, it is essential that judges in this District resolve as many matters as

 3 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

 4 hearings now, this District will be in a better position to work through the backlog of criminal and civil

 5 matters once in-person hearings resume.

 6          11.     The change of plea hearing in this case accordingly cannot be further delayed without

 7 serious harm to the interests of justice. If the Court were to delay this hearing until it can be held in-

 8 person, it would only add to the enormous backlog of criminal and civil matters facing this Court, and

 9 every Judge in this District, when normal operations resume.

10          12.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

11 teleconference. Counsel joins in this consent.

12          13.     THEREFORE, the parties hereby stipulate and agree that each of the requirements of the

13 CARES Act and General Order 620 have been satisfied in this case. They request that the Court enter

14 an order making the specific findings required by the CARES Act and General Order 620 (as extended

15 by General Order 628). Specifically, for the reasons further set forth below, the parties agree that:

16                  a)      The change of plea hearing in this case could not be further delayed without

17          serious harm to the interest of justice, given the public health restrictions on physical contact and

18          court closures existing in the Eastern District of California, and the additional backlog of cases

19          that is likely to increase in this district if criminal matters do not proceed by videoconference

20          when the defendant consents and a resolution has been reached between the parties.

21                  b)      Under CARES Act § 15002(b), the defendant acknowledges that he has the right

22          to be physically present for this hearing but waives that right, and consents to proceed with a

23          remote hearing by videoconference.

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATION REGARDING HEARING                       4
30
              Case 2:17-cr-00155-MCE Document 171 Filed 04/01/21 Page 5 of 5


 1         14.     Defendant’s counsel, T. Lance Archer, joins in that acknowledgment, waiver, and

 2 consent.

 3         IT IS SO STIPULATED.

 4   Dated: March 30, 2021                                   PHILLIP A. TALBERT
                                                             Acting United States Attorney
 5

 6                                                           /s/ JAMES R. CONOLLY
                                                             JAMES R. CONOLLY
 7                                                           Special Assistant U.S. Attorney
 8

 9   Dated: March 30, 2021                                   /s/ T. LANCE ARCHER
                                                             T. LANCE ARCHER
10
                                                             Counsel for Defendant
11                                                           PABLO VARGAS

12                                                   ORDER
13         1.      The Court adopts the findings above.
14         2.      Further, the Court specifically finds that:
15         a)      The change of plea hearing in this case cannot be further delayed without serious harm to
16         the interest of justice; and
17         b)      The defendant has waived his physical presence at the hearing and consents to remote
18         hearing by videoconference.
19         3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
20 of the CARES Act and General Order 628, the change of plea hearing in this case will be conducted by

21 videoconference.

22         IT IS SO ORDERED.
23
     Dated: March 31, 2021
24

25

26

27

28

      STIPULATION REGARDING HEARING                      5
30
